 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllied Lettercraft Co, Inc and John Becht, Inc andLocal One, Amalgamated Lithographers ofAmerica, affiliated with International Typo-graphical Union, AFL-CIO Case 2-CA-1772428 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 27 May 1982 Administrative Law Judge DBarry Morris issued the attached decision The Re-spondent filed exceptions, a supporting brief, andlater a supplemental brief The General Counselalso filed exceptions and a supporting brief towhich the Respondent filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2and conclusions,3 to amend the remedy, and tomodify the recommended Order' We grant the Respondent s motion to supplement the record with anaffidavit of its counsel2 The Respondent has excepted to some of the judge's credibility findings The Board's established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe further find no merit in the Respondent s contention that thejudge s credibility resolutions findings rulings and interpretation of theevidence demonstrate bias and prejudice against the Respondent Ratherhaving carefully and fully considered the record and the judge s decision,we perceive no evidence that he prejudged the case, made any prejudi-cial rulings, or demonstrated a bias against the Respondent in his analysisor discussion of the evidence In particular, we find no merit in the Respondent's contention that It was effectively" dented an opportunity topresent a defense by the judge s adverse rulings on its motions to quashsubpoenas Issued by the General Counsel and on Its motions to dismissthe complaint at the close of the General Counsel s case in chiefIn adopting the judge s finding that the Respondent unlawfully interro-gated employee William Hawkins, we find it unnecessary to rely on PPGIndustries, 251 NLRB 1146 (1980)3 Our dissenting colleague disagrees with our finding that the Respondent violated Sec 8(a)(3) by laying off employees Victor Ramos andPaul Giaime Although our colleague agrees that the evidence shows thatthe Respondent knew of Glaime s union activities and union organizing ingeneral, he states that there is insufficient evidence to show knowledge ofRamos' union activity by the Respondent We find the record adequatelysupports the judge's Inference of knowledge from the Respondent's closesupervision of the print shop by Vice President Conroy, the presence ofthe son of the Respondent's president in the workplace, and the short 4-day interval between the Respondent's learning of Giaime's union activity and the two layoffs In addition, as a result of the unlawful interrogalion of employee Hawkins on 8 December, it is clear the Respondent hadsought to ascertain the identities of union supporters Our colleague fur-ther finds merit in the Respondent's economic arguments supporting thelayoffs of Ramos and Gialme, notwithstanding evidence relied on by thejudge that these additional layoffs were inconsistent with its normal practiees We simply note that the Respondent fails to argue or point withprecision to any evidence to indicate that It anticipated or predicted by12 December 1980 that the reductions in workload and manpower requirements would require five rather than three layoffs Evidence of sub-AMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order thatthe Respondent cease and desist from such prac-tices and take further action to effectuate the poli-cies of the ActSince the Respondent has laid off employeeVictor Ramos in violation of the Act, we willorder the Respondent to offer him immediate andfull reinstatement to his former position or, if suchposition no longer exists, to a substantially equiva-lent position, without prejudice to his seniority andother rights and privileges previously enjoyed, andto make him whole for any loss of earnings andbenefits he may have suffered from the time of hislayoff to the days of the Respondent's offer of rein-statementFurther, we have found that the Respondent alsolaid off employee Paul Giaime in violation of theAct However, the record reveals that on 1 June1981 the Respondent converted layoff to a dis-charge On that date the Respondent's president,Daniel Cantelmo, wrote a letter to Giaime statingthat he had learned of Giaime's purported arrest on"felony charges involving the sale of narcotics"and his later guilty plea to "narcotics relatedcrimes " No issue is raised by the pleadings in thiscase as to the lawfulness of the discharge Howev-er, the standard remedy for Giaime's unlawfullayoff, full backpay and reinstatement, may not bewarranted in this instance due to Giaime's allegedcriminal conduct Questions as to the accuracy ofCantelmo's knowledge of Giaime's alleged crimes,the exact nature and degree of the charges and theguilty plea, the sentence imposed and whether itwas served or suspended have not been litigatednor is there evidence of the Company's policy, ifany, concerning the continued employment ofthose who plead guilty to a crime Therefore, weshall at this time order the same reinstatement andbackpay for Giaime as we do for Ramos The com-pliance stage of this proceeding is the appropriateforum for addressing the issues which might war-rant a forfeiture of Giaime's right to reinstatementand backpay See Jacob E Decker & Sons, 244NLRB 875 (1979) Backpay for both discriminateesis to be computed as prescribed in F W WoolworthCo, 90 NLRB 289 (1950), with interest thereon tobe computed in accordance with Florida SteelCorp, 231 NLRB 651 (1977) See generally IsisPlumbing Co, 138 NLRB 716 (1962)sequent developments is irrelevant to show the validity of these layoffsbecause the Respondent could not have been motivated by what It didnot then know\272 NLRB No 97 ALLIED LETTERCRAFT CO613Finally, we shall order the Respondent toremove from its files any references to the unlawfullayoffs of Ramos and Giaime and to notify each ofthem in writing that this has been done and thatthe layoffs will not be used against them in anywayORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, Allied Lettercraft Co,Inc and John Becht, Inc , New York, New York,its officers, agents, successors, and assigns, shall1 Cease and desist from(a)Interrogating employees concerning theirunion activities(b)Granting wage increases or other benefits toemployees in order to discourage them from en-gaging in union activities(c)Discriminatorily laying off and refusing torecall employees for engaging in activities protect-ed by Section 7 of the Act(d)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights under Section 7 of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer Victor Ramos and Paul Giaime imme-diate and full reinstatement to their former posi-tions or, if those positions no longer exist, to sub-stantially equivalent positions without prejudice totheir seniority and other rights and privileges pre-viously enjoyed(b)Make Victor Ramos and Paul Giaime wholefor any loss of earnings and other benefits in themanner set forth in the section above entitled"Amended Remedy"(c)Remove from its files any reference to theunlawful layoff of Victor Ramos and Paul Giaimeand notify each of them in writing that this hasbeen done and that the layoffs will not be usedagainst them in any way(d)Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e)Post at its facility in New York, New Yorkcopies of the attached notice marked "Appendix "44 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board" shall read Posted Pursuant to a JudgmentCopies of the notice, on forms provided by the Re-gional Director for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIT IS FURTHER ORDERED that those allegations ofthe complaint as to which no violations have beenfound are dismissedMEMBER HUNTER, dissentingI agree with my colleagues that the Respondentviolated Section 8(a)(1) by its various interroga-tions' and that the Respondent also violated Sec-tion 8(a)(3) by granting certain wage increasesHowever, I do not agree that the Respondent fur-ther violated Section 8(a)(3) by laying off and re-fusing to recall employees Victor Ramos and PaulGiaimeBoth Ramos and Giaime were laid off on 12 De-cember 1980 2 In finding a violation in Ramos'layoff, the judge first found that the Respondent atthe time knew of Ramos' union organizing activi-ties I disagree There is no direct evidence that theRespondent knew of these activities Rather, thejudge inferred such knowledge In doing so, henoted that Ramos and Giaime were the leaders ofthe union campaign, that the Respondent knew ofGiaime's union activities at least by 8 December,that there were only 20 employees in Ramos' pressdepartment and the Respondent's vice presidentwas spending 80 percent of his time in that depart-ment, and that the president's son also worked inthat department I am not satisfied that this me-lange of mostly generalized facts adequately satis-fies the General Counsel's burden to show the Re-spondent knew of Ramos' union activity The factthat the president's son worked in Ramos' depart-ment is, without more, irrelevant to such a findingand the case the judge cites in support of his asser-of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board' In so agreeing, I place no reliance on PPG Industries, 251 NLRB1146 (1980), which was overruled in Rossmore House, 269 NLRB 1176(1984) Moreover, I do not rely on the judge s cite to Mayfield's DairyFarms, 225 NLRB 1017 (1976), in finding that Supervisor Gordon unlaw-fuly interrogated employee Hawkins Rather, I find that despite theirfriendship, Gordon s question to Hawkins clearly constituted impermissible probing into the union activities of others and on that basis, at theleast, was an unlawful interrogation2 All dates are 1980 unless noted otherwise 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion on that point has facts which are critically dif-ferent than those here While the Respondent's vicepresident may have been in the department some80 percent of the time, nonetheless, the Respondentmade a number of specific assertions concerning itslack of knowledge which were nowhere discussedby the judge and which defuse the significance ofthe official's presence in the department 3 Thus, theRespondent has argued that most of the employeeorganizing took place off the premises, that noisefrom the machines on the pressroom floor madehearing difficult, that the union organizer had cau-tioned the employees to keep their activity quiet,and that, while there was some organizing activityin the department, the employees, in fact, strived tokeep it quiet In light of these specific countervail-ing arguments of the Respondent, I cannot find theGeneral Counsel established the requisite knowl-edge of Ramos' union activity on 12 DecemberAccordingly, I would dismiss the allegation of thecomplaint alleging that Ramos' layoff on that dateviolated the ActThe Respondent, however, clearly knew ofGiaime's union activity as of his 12 Decemberlayoff The judge rejected the Respondent's claim,however, that Giaime was laid off because of itsusual December downturn in business The judgenoted that, earlier in December, the Respondenthad laid off three other employees While the Re-spondent's vice president testified that all the De-cember 1980 layoffs were "more or less" consistentwith past practice, the judge credited an employeewho said December layoffs were usually of one ortwo employees Next, the judge looked at the de-clines in the Respondent's printing sales for themonths of November through December in theyears 1978, 1979, and 1980 He noted the decline in1978 was 25 percent, in 1979, it was 29 percent,and in 1980, it was 16 percent He then said that noexplanation had been provided for the fact that the1979 decline of 29 percent yielded possibly twoemployee layoffs while the 1980 decline of 16 per-cent yielded five such layoffs Noting that the Re-spondent had earlier in December 1980 laid offthree employees, the judge found those three lay-offs "relatively consistent" with past layoffs, butnot the additional two layoffs, including that ofGiaime, which he then found to be in violation ofSection 8(a)(3)The Respondent, however, argues that the judgedid not address its crucial claim regarding the lay-3 The Board has held the "small plant rule [which the judge appliedhere] is based upon the size of the plant, not the size of the departmentMetro Center, 267 NLRB 288 (1983) Nonetheless, where the vice president was spending 80 percent of his time in the department, that was afactor for the judge to consider However, the Respondent s evidence undercuts the Importance of that pointoffs, i e, the judge failed to look to what occurredin the press department after the five employeeswere laid off It argues that no one was hired totake the employees' places, nor was anyone trans-ferred or assigned to do their work Further, itargues from the payroll records submitted by theGeneral Counsel that the number of manhoursworked after the layoffs declined to a level justify-ing five layoffs That decline was not offset by theincreased work hours of others, and overtime(which was only scheduled at the last momentanyway) remained constant as a percentage of totaltime worked Then, the Respondent argues thatwhen total hours increased in January 1981, it triedto recall two of the laid-off employees Factoringin the Respondent's other arguments, also neveraddressed by the judge, that the laid-off employeeswere the least senior in their job classifications,that Giaime was the only operator of a type ofpress which was not running at the time of hislayoff and which did not resume running until 6months later, and that the Respondent had not pre-viously allowed employees facing layoffs to bumpinto other classifications, I think the Respondentrebutted any prima facie case the General Counselmay have established on Giaime and therefore thatthe General Counsel did not establish that hislayoff violated the ActThe judge found the refusals to recall Giaimeand Ramos also violated the Act but he had no in-dependent basis for that conclusion other than hisfinding that the initial layoffs were unlawful As Ihave concluded that the General Counsel did notcarry the requisite burden on the layoff issue, Iwould find no violation in the refusal to recall thetwo employeesAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities ALLIED LETTERCRAFT CO615WE WILL NOT coercively question you aboutyour union support or activitiesWE WILL NOT grant wage increases or otherbenefits to any of you in order to discourage youfrom engaging in union activitiesWE WILL NOT lay off and refuse to recall any ofyou for supporting Local One, Amalgamated Li-thographers of America, or any other unionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Victor Ramos and Paul Giaimeimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights and privileges previ-ously enjoyed, and WE WILL make them whole forany loss of earnings and other benefits resultingfrom their layoffs, less any interim earnings, plusinterestWE WILL notify Ramos and Giaime that wehave removed from our files any reference to theirlayoffs and that the layoffs will not be used againstthem in any wayALLIED LETTERCRAFT Co, INC ANDJOHN BECHT, INCDECISIONSTATEMENT OF THE CASED BARRY MORRIS, Administrative Law Judge Thecharge on which this proceeding is based was filedagainst Allied Lettercraft Co, Inc (Allied) on December17, 1980, by Local One, Amalgamated Lithographers ofAmerica, affiliated with International TypographicalUnion, AFL-CIO (the Union) The complaint was issuedon February 27, 1981, and amended on March 16, 1981,alleging that Allied violated Section 8(a)(I), (3), and (5)of the National Labor Relations Act (the Act) Alliedfiled an answer denying the commission of the allegedunfair labor practicesA hearing was held before me in New York City com-mencing October 5, 1981, and continuing through Octo-ber 6, 26, 28, and 29, 1981 At the resumption of thehearing on December 16, 1981, the General Counselmoved to amend the complaint to add John Becht, Inc(Becht) as a respondent In addition, the General Coun-sel moved to withdraw those portions of the amendedcomplaint which alleged that Allied had violated Section8(a)(5) of the Act and that it had violated Section 8(a)(1)and (3) of the Act by discharging its employee, DavidCalandra The General Counsel's motion was grantedThe hearing continued on December 17 and on that datethe parties stipulated that Becht be added as a party tothis proceeding and that Allied and Becht are to be con-sidered a single, integrated enterprise and a single em-ployer, herein collectively referred to as RespondentAfter resuming on January 11, 1982, the hearing closedon January 12The parties were given full opportunity to participate,to produce evidence, to examine and cross-examine wit-nesses, to argue orally, and to file briefs Briefs werefiled by the General Counsel and RespondentOn the entire record of the case, including my obser-vation of the witnesses, I make the followingFINDINGS OF FACTI THE BUSINESS OF RESPONDENTAllied, a New York corporation, with its sole officeand place of business in New York City, is engaged inthe nonretail operation of a printing and direct mail busi-ness During the 12 months preceding the issuance of thecomplaint, Allied sold and shipped from its New YorkCity facility goods valued in excess of $50,000 directly topurchasers located outside the State of New York Alliedadmits that it is engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act, and I so findBecht is a corporation engaged in printing Christmascards, sharing with Allied the eighth floor of Allied'sNew York facilityII THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The IssuesThe amended complaint alleges that Respondent vio-lated Section 8(a)(1) and (3) of the Act by interrogatingemployees concerning their union membership and ac-tivities, by searching the lockers and personal belongingsof its employees for the purpose of engaging in surveil-lance of their union activities, by granting wage increasesto three employees in order to discourage their engagingin union activities, and by laying off five employees inretaliation for their union activities Respondent deniedthe allegations The issues are(1)Did Respondent interrogate employees concerningtheir union membership and activities?(2)Did Respondent search the lockers and personalbelongings of its employees for the purpose of engagingin surveillance of their union activities?(3)Did Respondent grant wage increases to three em-ployees to discourage them from engaging in union ac-tivities?(4)Did Respondent lay off five employees in retalia-tion for their union activities? 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDB The Facts1 BackgroundDuring the latter part of October 1980,1 Allied printdepartment employee Paul Giaime contacted UnionBusiness Agent George Cambria to discuss the possibilityof having the members of that department become repre-sented by the Union The print department was locatedon the seventh floor of Allied's New York City facilityand consisted of approximately 20 employees &alinethen spoke about the Union to two other press depart-ment employees, Victor Ramos and David Calandra, andhe gave their names to Cambria Cambria subsequentlywrote to Ramos and Calandra to set up a meeting Inmid-November Ramos and Calandra met with Cambriaat the Union's office, at which time they discussed theirproblems at Allied, and Cambria explained the organiz-ing procedure Giaime and Ramos then spoke to otheremployees about the Union and arranged for a group ofemployees to meet with Cambria during lunch at anearby restaurant The meeting took place approximatelyNovember 18, at which time, in addition to Giaime,Ramos, and Calandra, six other employees attended, viz,William Hawkins, James Roberts, Luis Gonzalez, JosephDiMarco, Terrance Banks, and Richard Prentice There-after, Ramos and Giaime once again spoke to variousemployees in the shop about the Union, urging them toattend a second union meeting That meeting occurredon the evening of December 1 and was attended byGiaime, Ramos, Banks, Roberts, DiMarco, Calandra, andHawkins Each of those present signed union authoriza-tion cards Cambria gave Giaime four additional cards todistribute and Giaime subsequently returned these cardsto Cambria by mail bearing the names of Prentice, Gon-zales, Rogelio Best, and Richard Jenkins At the hearing,Gonzales and Prentice testified that they signed their re-spective cards in the shop on December 22 InterrogationHawkins, a pressman in the print department, crediblytestified that on December 8, a week after he signed aunion authorization card, he approached Oliver Gordon,assistant to the vice president and stipulated by Respond-ent to be a supervisor within the meaning of the Act,and told Gordon, "We had organized, we had talkedabout it and we had been down to a meeting and we wason our way" Approximately 2 hours later, RaymondConroy, vice president of Allied, called Hawkins to hisoffice Hawkins credibly testified that the following dis-cussion took placeQ Can you tell us what he said to you and whatyou said to him?A He asked me what I knew about Local One,and I told him I didn't know, and he asked me,well, did I want a Union, and I told him that if any-body else was down, I was down with the rest ofthemQ Did he say anything else?1 All dates refer to 1980 unless otherwise specifiedA And he asked me was Paul Giaime happywith his job and I told him I didn't knowQWas there any discussion about any of theother employees involved with the Union?A He asked me did the rest of the employeessign cards and I told him I didn't knowQWas there any discussion about the meetingthat Monday night?A YesQWhat was said?A He asked me did the fellows go down thatMonday night to the meeting, I told him I didn'tknowLater that day, after his conversation with Conroy,Hawkins had a second conversation with GordonDuring this conversation Gordon asked Hawkins, "Whowas down with Paul Giaime and myself for the Union?"Hawkins refused to answer3 Wage increasesHawkins credibly testified that approximately 4 or 5days after his initial conversation with Conroy on De-cember 8, Conroy again called him into his officeConroy told him that he would receive his annual raisein January and that he would get a "merit" increase of$40 Hawkins credibly testified that he had never re-ceived a "merit" raise in the past Prentice similarly testi-fied that in the beginning of December, Conroy advisedhim that he had received a merit increase and that hewould be getting his annual increase in January Conroyfurther advised Prentice that two other employees hadreceived merit increases Prentice credibly testified thathe had never previously received a merit increase It wasstipulated that Hawkins, Prentice, and Richard Bartnikreceived wage increases for the pay period ending De-cember 74 SurveillanceThe complaint alleges that, about December 5, Re-spondent searched the lockers and personal belongings ofits employees, for the purpose of engaging in surveillanceof their union activities The parties stipulated that aboutDecember 5 Daniel Cantelmo, Allied's president,searched the open locker near Paul Giaime's printingpress Roberts testified that at approximately 5 p m onDecember 5 he saw Cantelmo and Conroy look inGiaime's locker, which was located near his press Rob-erts further testified that they then went into the mainlocker room and closed the door and "I heard lockersopening and closing in there" Roberts credibly testifiedthat Giaime kept a union pamphlet in his locker, thatGiaime did not keep his locker locked, and that Giaimeusually took the union literature home with him at night5 Layoffs of Banks, Gonzalez, and RobertsThe complaint alleges that on December 5, Respond-ent laid off Banks and Gonzalez and on December 8 itlaid off Roberts, in retaliation for their union activitiesThe record indicates that Banks, Gonzalez, and Robertsattended the November 18 union meeting Banks and ALLIED LETTERCRAFT CO617Roberts also attended the meeting on December 1, atwhich time they signed union authorization cards Gon-zalez did not attend the December 1 meeting, but on De-cember 2 he was handed the authorization card byGianne at which time he signed it The record containsno other evidence of union activities by Banks, Gonza-lez, or RobertsAs discussed earlier, the first direct evidence of Re-spondent's knowledge of the union organizing activityoccurred on December 8, when Hawkins informedGordon of the December 1 meeting It was that day alsothat ,Conroy questioned Hawkins concerning his unionactivities Accordingly, the layoffs of Banks and Gonza-lez occurred prior thereto In addition, the union activityof Banks, Gonzalez, and Roberts was minimal It consist-ed merely of each of them having signed union authori-zation cards and, in the case of Banks and Roberts,having attended two union meetings and, in the case ofGonzalez, having attended only one meeting Other em-ployees whose union activities were of the same magni-tude were not laid off or otherwise discharged Thus,Hawkins and DiMarco attended both meetings andsigned union authorization cards Prentice attended oneof the meetings and signed a union authorization cardNo disciplinary action was taken against them Based onthe above, I find that the General Counsel has not estab-lished, by a preponderance of the evidence, that Banks,Gonzalez, and Roberts were laid off in retaliation fortheir union activities Accordingly, the allegation is dis-missed6 Layoffs of Giaime and RamosThe complaint alleges that on December 12 Respond-ent laid off Giaime and Ramos in retaliation for theirunion activities The record makes clear that the twoleaders of the union organizing effort were Giaime andRamos It was Giaime who made the initial contact withCambria Hawkins credibly testified that both &alineand Ramos approached him, discussed with him the pos-sibility of becoming unionized, and invited him to attendthe November 18 meeting Ramos credibly testified that,in November, he was approached by Giaime, with re-spect to organizing a union After meeting with Cambria,Ramos spoke to five or six Allied employees in an at-tempt to get them to attend the November 18 meetingGonzalez corroborated this testimony and credibly testi-fied that he found out about the November 18 meetingthrough &mime and Ramos Similarly, Roberts testifiedthat he was informed of the meeting by Giaime andRamos At the December 1 meeting, Cambria gaveGiaime four additional cards to distribute Gonzalez andPrentice both credibly testified that they were given theauthorization cards by GiaimeBased on the above, I find that Giaime and Ramoswere the two leaders of the union organizing campaignAs discussed above, it is clear that, by December 8,when Conroy questioned Hawkins concerning his unionactivities, Respondent was aware of the union organizingcampaign7 Failure to recallThe complaint alleges that Respondent failed to recallthe five laid-off employees The record indicates, and Iso find, that Banks was recalled on December 31, 1980,Gonzalez was recalled in January 1981, and Roberts wasincarcerated from December 19, 1980, until September15, 1981 The record shows, however, and I so find, thatRespondent did not recall Giaime and RamosC Discussion and Analysis1 InterrogationI have credited Hawkins' testimony and find that onDecember 82 Conroy asked him what he knew about theUnion, if he wanted a union, and which employeessigned authorization cards On the same day, Gordonasked Hawkins who, besides Giaime and himself, werefor the Union While Conroy conceded that a conversa-tion with Hawkins took place, he denied that there wasany mention of union activity I credit Hawkins' versionof the events Conroy appeared to be evasive in his an-swers Thus, when asked whether anyone who works forAllied would be familiar with the contents of the em-ployee personnel files, Conroy, who was vice presidentand director of production, answered, "Not to myknowledge" When questioned concerning Gordon's su-pervisory status, Conroy initially denied that Gordon su-pervised the direct mail operation However, afterhaving been shown an affidavit in which he stated to thecontrary, Conroy changed his testimony to state thatGordon in fact did supervise the direct mail operationInterrogation concerning an employee's union activi-ties, "even when addressed to employees who haveopenly declared their union adherence," reasonably tendsto coerce employees in the exercise of their Section 7rights PPG Industries, 251 NLRB 1146, 1147 (1980)With respect to Gordon's interrogation of Hawkins, Re-spondent argues that the questioning should not be foundunlawful because Gordon was a personal friend of Haw-kins However, it was stipulated by Respondent thatGordon was a supervisor within the meaning of theAct 3 As was stated in Mayfield's Dairy Farms, 225NLRB 1017, 1019 (1976)Nor does the existence of a personal friendship be-tween the interrogator and the employee being in-terrogated legalize conduct which is otherwise un-lawful On the contrary, an interrogation by afriendly supervisor may have a far more coerciveimpact than an interrogation by a hostile agent ofmanagement2 G C Exh 32, which is the statement given to the Board by Hawkinson December 29, 1980, also places the date of the meeting with Conroyapproximately a week after I signed my union card,' viz, December 83 That Gordon's interrogation was perceived by Hawkins as coerciveand potentially threatening is borne out by the fact that, while Hawkinsreadily admitted to Gordon that he supported the Union, he refused toanswer Gordon's question as to who, besides amine and himself, supported the Union 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I conclude that the interrogation ofHawkins by Conroy and Gordon constitutes a violationof Section 8(a)(1) of the Act2 Wage increasesI have credited Hawkins' testimony that about Decem-ber 12 Conroy advised Hawkins that he was receiving a"merit" increase of $40 in addition to an annual raisewhich he would receive in January Prentice's raise wasapproved on December 8 and Bartnik's raise was datedDecember 8 Based on the record, I find that the in-creases were made effective December 8 for the week ofDecember 1-7While Conroy testified that the conversation withHawkins concerning the raises took place aroundThanksgiving, I credit Hawkins' version of the eventsAs stated earlier, I found Conroy to be evasive in his an-swers In addition, Hawkins specifically testified that theconversation concerning the raise took place 4 or 5 daysafter his conversation with Conroy concerning theUnion Inasmuch as the prior conversation took place onDecember 8, the conversation concerning the merit in-crease would have taken place about December 12It is well settled that a grant of benefits to employeesafter the commencement of union organizing raises theinference that the granting of such a benefit is designedto influence employees to withhold their support for theunion NLRB v Exchange Parts Co, 375 U S 405 (1964)Where an employer grants a benefit during a period ofunion activity, the legality of such an act depends onwhether the benefit conforms to a past practice or hadbeen determined prior to the employees' union activityPace Oldsmobile, 256 NLRB 1001, 1009-10 (1981)Respondent contends, and Conroy so testified, that be-ginning in 1979 it changed its policy so that employeeswere to receive wage increases every 6 months, and thatthe December increases were the regular 6-month raisesHowever, both Hawkins and Prentice credibly testifiedthat the December raises were described as "merit" in-creases which were to be in addition to the regularlyscheduled raise which was to be given in January Haw-kins and Prentice both credibly testified that they hadnever previously received a merit increase Furthermore,the evidence in the record does not substantiate Conroy'stestimony with respect to regular 6-month raises Thus,Bartnik received a raise in April 1979, received his nextraise 11 months later in March ,1980, and the merit in-crease on December 8, 9 months after the previous in-crease Prentice received a raise in March 1980 and hisnext raise was the merit increase of December, approxi-mately 9 months later Ira Ishkhanian, another print de-partment employee, received a raise in January 1979 Hisnext increase was in January 1980, and the subsequentraise was given in January 1981, each raise at yearly in-tervals 4Inasmuch as I have found that Hawkins was informedof his raise on December 12 and that the raises were ef-fective as of December 8, and since I have further found4 Similarly, Longo, also a print department employee, received a raisein January 1979, his next raise 8 months later, in September, and the subsequent raise a year later, in September 1980that there was no past practice of granting "merit" in-creases, Respondent has not been able to demonstrate alack of unlawful motive While Respondent argues that ithad a past practice of granting increases at 6-month in-tervals, the evidence in the record shows no discerniblepattern of when increases were granted Accordingly, Ifind that the granting of the December wage increases toBartnik, Prentice, and Hawkins constitutes a violation ofSection 8(a)(1) and (3) of the Act See Alexander's Res-taurant & Lounge, 228 NLRB 165, 171 (1977), enfd 586F 2d 1300 (9th Cir 1978)3 SurveillanceThe complaint alleges that on December 5 Cantelmoand Conroy searched the lockers of Allied's employeesfor the purpose of engaging in surveillance of their unionactivities Respondent has conceded, and I have found,that at approximately 5 p m on December 5, Cantelmoand Conroy looked into the locker of Giaime Immedi-ately thereafter they went into the locker room, closedthe door, and the opening and closing of lockers couldbe heard There is no evidence in the record whichshows that the lockers contained union material In fact,Roberts credibly testified that Giaime usually took theunion literature with him at the end of the day In addi-tion, as discussed above, there is no direct evidence thatprior to December 8 Respondent had knowledge of theunion activities of the employeesThe record supports only a finding that a search wasconducted There is no support for a finding that thepurpose of the search was to engage in surveillance ofunion activities There is no greater reason to suspectthat as a motive than a number of other possibilities Inthis connection, it is noteworthy that Calandra testifiedthat on December 10 he was discharged for theft of serv-ices The record contains ample evidence that Respond-ent had reason to believe that such theft of services wastaking place It is not unreasonable to conjecture that 5days prior to Calandra's discharge, Respondent mayhave wished to examine the employees' lockers to aid inthe investigation of the possible theft of services Whilethe record does not contain sufficient evidence on whichto base a finding as to the motive for searching the lock-ers, there is as much likelihood, if not more, that thelockers were searched in connection with the allegedtheft of services, rather than to closely watch union ac-tivities Accordingly, the General Counsel has not shownby a preponderance of the evidence that the search wasconducted for the purpose of engaging in the surveil-lance of union activities The allegation is therefore dis-missed 55 In addition, par 9(b) of the complaint alleges that Respondent cresled the impression of surveillance among its employees The GeneralCounsel argued that Conroy spent considerably more time in the printshop during December than he had previously I find, however, that onNovember 14 John Cabeza, who had been manager of the print shop, leftthe Company At that point, in addition to his other duties, Conroy tookover management of the print shop This required that he spend about 80percent of his time in the print shop It was for this reason that he spentmore time in the print shop in the latter part of November and Decem-ber Accordingly, the allegation in par 9(b) is dismissed ALLIED LETTERCRAFT CO6194. LayoffsI have found that the layoffs of Banks, Gonzalez, andRoberts were not motivated by their union activities. Onthe other hand, with respect to Giaime and Ramos Ihave found that they were the leaders of the union cam-paign The record indicates that Respondent was in-formed of the employees' union activities on December8. During Hawkins' second conversation with Gordonon December 8 Gordon asked Hawkins who, besidesGiaime, was active in organizing the Union. It is obvi-ous, therefore, that Respondent already knew ofGiaime's activities Since there were only 20 employeesin the print department and in view of the fact thatConroy was spending 80 percent on his time in that de-partment, it is reasonable to infer that either on Decem-ber 8 or within the next several days Respondent alsofound out about the organizing activities of Ramos. SeeTom's Ford, Inc , 233 NLRB 23, 24, 27 (1977), enfd. inpart 582 F.2d 1276 (3d Cir. 1978), cert. denied 440 U.S.190 (1979).6Concerning timing, on December 12, 4 days after thedisclosure of the employees' union activities, Giaime andRamos were laid off. With respect to animus, the interro-gation and the wage increases demonstrate Respondent'satttiude towards the Union. In any event, however, thelaw is clear that direct evidence of union animus is notrequired to establish that a discharge or layoff was un-lawful. As stated in Westinghouse Electric Corp., 235NLRB 356, 358 fn. 8 (1978):It is well settled that the element of animus canbe established on the basis of circumstantial evi-dence. Ri-Del Tool Mfg. Co., Inc., 199 NLRB 969(1972). And the timing of a discharge or separationabruptly after an employer has learned of an em-ployee's union activities, as here, is one instance ofsuch probative circumstantial evidence. NL.R.B. v.Montgomery Ward & Co., 242 F.2d 497, 502 (C.A. 2,1957), cert. denied 355 U S. 829.Under Wright Line, 251 NLRB 1083, 1089 (1980), theBoard requires that the General Counsel makes a primafacie showing sufficient to support the inference thatprotected conduct was a motivating factor in the em-ployer's decision. Once this is established, the burdenshifts to the employer to demonstrate that the "sameaction would have taken place even in the absence of theprotected conduct"Respondent argues that December is usually a slowperiod in the Allied press department due to the comple-tion of Christmas card work performed by Allied's multi-lith operators on loan to Becht. Conroy testified that aseasonal slowdown occurs every December. He furthertestified that the number of layoffs in 1980 was "more orless" consistent with the layoffs in past years and thatAllied increases its personnel during the summer and laysoff employees in December. In this regard, Hawkins cre-6 The likelihood of Respondent having been able to quickly ascertainthe identity of the leaders of the organizing campaign is buttressed by thefact that the president's son was a print shop employee See Eastern SteelCo., 253 NLRB 1230, 1238 (1981)dibly testified that every year "one or two persons willget laid off." He testified that in December 1979 two em-ployees were laid off.7Respondent produced no records to show how manyemployees were laid off in preceding years. The recorddoes not demonstrate the economic necessity to lay offfive employees in December 1980. On the contrary, Re-spondent's Exhibit 15 shows the following decline in De-cember printing sales over those of November: 197825percent; 1979-29 percent; and 1980-16 percent. s Ifonly two employees were laid off in December 1979,when there was a decline in printing sales of 29 percentfrom the previous month, there appears to be no eco-nomic justification for laying off five employees in De-cember 1980, when printing sales were only 16 percentless than the previous month's.Inasmuch as I have found no discriminatory motivefor the layoffs of Banks, Gonzales, and Roberts, it wouldappear that their layoffs in fact were relatively consistentwith the number of layoffs which traditionally occur inthe winter months. However, with respect to Giaime andRamos I believe that Respondent has not satisified itsburden of demonstrating that the layoffs "would havetaken place even in the absence of the protected con-duct." Accordingly, I find that Respondent laid offGiaime and Ramos because of their union activities, inviolation of Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interrogating Hawkins concerning his union ac-tivities, Respondent has engaged in an unfair labor prac-tice within the meaning of Section 8(a)(1) of the Act.4.By granting wage increases to Bartruk, Prentice, andHawkins, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of theAct.5.By laying off and refusing to recall Paul Giaime andVictor Ramos, for activities protected by the Act, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.6.The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.7.Respondent did not violate the Act in any othermanner alleged in the complaint.7 Prentice's testimony on this point is unclear While he testified thatsix employees were laid off in the print shop, he further testified "when Isay six, I don't actually mean•I've seen a lot of people laid off, this iswhat I'm trying to say" In addition, he testified that while he initiallystated that the layoffs occurred in the printing department, he in factmeant that the layoffs occurred in the Company as a whole.8 December 1978 printing sales were 37,000 less than the Novembersales of $146,000, December 1979 sales were $44,000 less than the No-vember sales of $153,000, and December 1980 sales were $23,000 lessthan the November sales of $143,000 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to orderRespondent to cease and desist therefrom and to takefurther action to effectuate the policies of the Act.Respondent having laid off Paul Giaime and VictorRamos in violation of the Act, I find it necessary toorder Respondent to offer them full reinstatement totheir former positions or, if such positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake them whole for any loss of earnings that they mayhave suffered from the time of their layoffs to the date ofRespondent's offers of reinstatement. Backpay shall becomputed in accordance with the formula approved in F.W. Woolworth Co, 90 NLRB 289 (1950), with interestcomputed in the manner prescnbed in Florida SteelCorp., 231 NLRB 651 (1977).9[Recommended Order omitted from publication.]9 See generally Isis Plumbing Co, 138 NLRB 716, 717-721 (1962)